DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the following in combination with the other claimed limitations and elements: a motorized wheeled robot including a seat and an actuator to move the seat; two accessory mounting portions; and a processor configured to control the wheel motor(s) and seat actuator in a special mode if an accessory is mounted to the accessory mounting portion(s); and control the wheel motor(s) and seat actuator in a normal mode if no accessory is mounted.
The closest prior art includes U.S. Pat. No. 7,113,854 to Mansell et al. which discloses a personal mobility vehicle that automatically sets a maximum speed and/or acceleration rate when various control modules are installed, but does not provide for also controlling a movable seat’s actuator when an accessory is mounted; and U.S. Pat. No. 6,068,280 to Torres presents a wheelchair having a self-leveling seat, but the seat is not controlled in a special mode when an accessory is mounted to the wheelchair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618